
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 531
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2009
			Ms. Schakowsky
			 submitted the following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Congratulating the Northwestern University
		  Wildcats on winning the 2009 NCAA women’s lacrosse championship, and to commend
		  Northwestern University for its pursuit of athletic and academic
		  excellence.
	
	
		Whereas the Northwestern women’s lacrosse team serves as
			 important role models to young athletes, demonstrating excellence on the
			 athletic field and in the classroom;
		Whereas Northwestern defeated North Carolina 21–7 to win
			 the national championship on May 24, 2009;
		Whereas Northwestern finished the season with a 23–0
			 record to win their fifth straight national championship; and
		Whereas senior Hannah Nielsen won the Tewaaraton Trophy,
			 given to the Nation's top player, and played a vital role in helping
			 Northwestern to a 23–0 record in 2009, finishing her distinguished career as
			 the Wildcats' all-time leader in points (398) after becoming the NCAA Division
			 I all-time assist leader with 224: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)congratulates Northwestern University and
			 its athletes, coaches, faculty, students, administration, and alumni on the
			 winning of the 2009 NCAA women’s lacrosse championship;
			(2)recognizes and
			 commends Northwest University for its pursuit of athletic as well as academic
			 excellence; and
			(3)directs the Clerk
			 of the House of Representatives to make available enrolled copies of this
			 resolution to Northwestern University President Henry S. Bienen, Athletic
			 Director James Phillips, and Head Coach Kelly Amonte Hiller for appropriate
			 display.
			
